Citation Nr: 1212397	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for bilateral tinea pedis.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for residuals of a cold injury to the bilateral feet (claimed as bilateral frozen feet).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Offices ("RO") in San Diego, California, and Indianapolis, Indiana.  In an August 2006 rating decision, the San Diego RO granted entitlement to service connection for bilateral tinea pedis and assigned a noncompensable disability evaluation, effective April 7, 2006.  The Veteran's claim was subsequently transferred to the Indianapolis, Indiana, RO.  The Veteran filed a timely notice of disagreement with the assigned rating and perfected his appeal to the Board.  

In an April 2008 rating decision, the Indianapolis RO denied reopening a previous claim of entitlement to service connection for bilateral frozen feet.  The Veteran subsequently perfected an appeal of this issue to the Board.

In July 2008 and July 2009, the Veteran presented testimony at formal hearings before a Decision Review Officer at the Indianapolis RO.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The Board has previously considered the claim of entitlement to a compensable disability evaluation for bilateral tinea pedis.  In January 2010, the Board remanded the claim for additional development, specifically, to obtain a VA examination and opinion regarding the current severity of the Veteran's service-connected tinea pedis.  The examination took place in February 2010, and in May 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claim.  The claims folder has been returned to the Board for further appellate proceedings.

The reopened claim of entitlement to service connection for residuals of a cold injury to the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's bilateral tinea pedis has been manifested by no greater than dry, itchy, flaking skin, small healed cracks between the toes, mild erythema, onychomycosis of the great toenails, and calluses and healed blisters, but without evidence of scars or disfigurement or a finding that at least five (5) percent of the entire body or exposed areas of the body have been affected; there is also no evidence that corticosteroids or anything more than topical therapy has ever been used for the condition during the course of the appeal.

2.  An unappealed May 2004 rating decision denied entitlement to service connection for residuals of a cold injury to the bilateral feet based on a finding that the service treatment records were negative for treatment or a diagnosis of any condition associated with a cold injury to the feet. 

3.  The evidence received since the May 2004 rating decision is neither cumulative nor redundant, and when considered with the current evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for tinea pedis have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.31, 4.118, Diagnostic Code 7806 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a cold injury to the bilateral feet has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim of entitlement to a compensable evaluation for bilateral tinea pedis, the Board notes that service connection for the disorder was previously established, and the current appeal arose from a claim for an increased evaluation.  For initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Nonetheless, the Board observes that a letter, dated May 2006, provided the Veteran with information concerning how to substantiate his original claim of entitlement to service connection for bilateral tinea pedis, as well as notifying him of his and VA's responsibilities in obtaining evidence.  This letter also satisfied Dingess/Hartman by informing him of how VA assigns the disability rating and effective date elements of a claim.  Moreover, the Veteran's claim was readjudicated in an August 2007 Statement of the Case ("SOC"), which provided him with the criteria used by VA to assign the disability rating.  Based on the notice provided, the Board finds that a reasonable person would have know what was required to establish an increased initial disability rating.  Accordingly, the Board finds that VA has complied with the notice requirements of the VCAA.

With regard to the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of a cold injury to the bilateral feet, the Board notes that, as the issue of whether new and material evidence was received has been resolved in the Veteran's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) (2011).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

      B.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's service and post-service treatment records, and VA compensation and pension examinations dated July 2006, August 2008 and February 2010.  The claims file also contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

With regard to the VA examinations, the Board observes that the July 2006 and August 2008 examination reports were inadequate because, although they noted the physical symptoms associated with the Veteran's bilateral tinea pedis, the examiners failed to note the percentage of the Veteran's entire body or exposed areas affected by the disease.  In this respect, the Board notes that the Court has held that, if a VA examination report does not contain sufficient detail, it is incumbent on the Board to return the report as inadequate for evaluation purposes.  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  Accordingly, as noted above, in January 2010, the Board remanded the Veteran's claim in order to obtain a new examination.  Review of the February 2010 examination report reveals that the examiner reviewed the complete claims folder, performed a comprehensive physical examination, interviewed the Veteran regarding his associated complaints and symptomatology, and noted the examination findings.  Accordingly, the Board concludes that the February 2010 examination is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to a compensable evaluation for bilateral tinea pedis.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

In this case, because there is no diagnostic code that specifically addresses tinea pedis, the Veteran's disability has been evaluated by analogy to dermatitis or eczema under 38 C.F.R. § 4.71a, DC 7806.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2011).

Under DC 7806, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  

A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required during the past twelve-month period.  38 C.F.R. § 4.118 , DC 7806. 

The Veteran reports that he first noticed symptoms of tinea pedis (also known as "athlete's foot") during active duty service.  Review of service treatment records reveals that he was first diagnosed and treated for the condition in July 1968.  His service separation examination showed a continuation of the disorder.

In July 2006, pursuant to his service connection claim, the Veteran was afforded a VA feet examination.  At that time, he reported that he was using Lotrimin cream to little effect to treat the condition.  Upon physical examination, the examiner observed bilateral cracked skin of the toes and bottoms of the feet and callosities, without dermatitis, eczema or scaling.  It was noted that the Veteran was a truck driver and the examiner found that his disability only resulted in a mild functional impairment.

In August 2008, the Veteran underwent a second VA feet examination.  At that time, he reported that he had been treated during and since service using only over-the-counter products.  He said that, beginning approximately 2-3 years earlier, he began receiving medical treatment at the VA Medical Center ("VAMC"), where he was again diagnosed with tinea pedis.  He reported that he was now using the topical ointment, ketoconazole, an antifungal antibiotic, every other day with little noticeable improvement.  Upon examination, the examiner noted that he had significant hair loss in the lower portion of the bilateral legs.  While skin over the dorsum of the feet appeared normal, on the ventral surface, there was flaking and callus formation, and small, healing cracks between the toes.  There was no evidence of scars, ulcers, itching or pain.  
During the Veteran's February 2010 VA examination, he reported that his bilateral tinea pedis seemed to improve, with less itching and burning, since he developed lower extremity neuropathy (due to a lumbar spine condition and associated with chemotherapy for colon cancer).  Accordingly, he stated that he had used no treatment for his skin disease in the previous 12 months.  Upon physical examination, the examiner observed that less than five percent of the Veteran's total body affected by tinea pedis (i.e., the bilateral feet) was exposed and the total percentage of skin affected by the condition was much less than five percent.  Symptoms included dry, cracked skin, primarily on the plantar surfaces of the feet and in between the toes bilaterally, fungal infections (onychomycosis) noted on all toenails.  There was no evidence of disfigurement of scars. 

In addition to the VA examination reports, the Board has also reviewed the Veteran's VAMC treatment reports for the period October 2005 through May 2011.  However, these records fail to demonstrate any symptoms not generally noted during the VA examinations, and there was no indication that the Veteran was ever treated with corticosteroids.

Based on a review of the complete evidence of record, the Board finds the evidence to be against the Veteran's claim of entitlement to an initial compensable disability rating for service-connected bilateral tinea pedis.  As discussed above, there has been no evidence during the entirety of the period on appeal to show that at least five percent of the Veteran's entire body or exposed areas were affected by tinea pedis, and there is no evidence that he ever received systemic therapy, such as corticosteroids or immunosuppressive drugs to treat the condition.  These findings are consistent with the noncompensable rating currently assigned to the disorder.  Accordingly, a compensable rating for tinea pedis is not warranted under DC 7806.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has been diagnosed with any other service-connected foot disorder during the course of his appeal.  While, as previously discussed,  it was noted that he was also found to have onychomycosis, this condition is generally evaluated as eczema under DC 7806.  As such, a separate rating for the condition would amount to pyramiding.  See 
38 C.F.R. § 4.14 (2011).  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's tinea pedis has not been so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  The Veteran has submitted no evidence showing that his condition has markedly interfered with his employment status beyond that contemplated by the assigned evaluations, and there is also no indication that it necessitated frequent, or indeed any, periods of hospitalization.  The symptomatology shown during the appeals period has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluation.  As such, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.

In summary, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to a compensable disability evaluation for bilateral tinea pedis.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
Assignment of staged ratings is not applicable.  See Hart v. Mansfield, supra.

B.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a cold injury to the bilateral feet.

The Veteran contends that he currently suffers from residuals of a cold injury to the bilateral feet, which he says he sustained in 1967 during service in Germany.  He specifically asserts that the peripheral neuropathy of the bilateral feet he currently experiences stems from the claimed in-service injury.

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The first issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a cold injury to the bilateral feet.

By means of a rating decision dated May 2004, the RO denied the Veteran's claim of entitlement to service connection based on a finding that the service treatment records were negative for complaints of, treatment for or a diagnosis of a cold injury to the feet.  The evidence shows that, following the issuance of the May 2004 rating decision, a June 2004 notice letter informed the Veteran of his right to appeal the decision.  Thereafter, although VA received the Veteran's June 2004 notice of disagreement with the rating decision, he did not perfect his appeal.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the last prior denial included the Veteran's service treatment records, which, as noted above, revealed no evidence of the existence of a cold injury to the feet in service.  Although, on his May 1969 medical history report, the Veteran indicated that he had or was then experiencing "foot trouble," it appears that this comment related to his now service-connected bilateral tinea pedis; there was no evidence of a cold injury to the feet at separation.  
In March 2007, the Veteran submitted an application to reopen his previously-denied claim.  A review of the claims folder shows that the new evidence received since the May 2004 rating decision consists of VA treatment records from several VA Medical Center ("VAMC") facilities, dated October 2005 to May 2011.  These reports reveal that in October 2005, the Veteran was diagnosed with bilateral lower extremity pain an axonal problem; there was no etiology.  In December 2005, a VA neurologist diagnosed him with peripheral neuropathy in the right leg with no etiology and referred him to podiatry.  By January 2007, a VA podiatrist concluded that the Veteran had bilateral neuropathy that was possibly secondary to a cold injury.  Thereafter, in March 2007, a VA neurologist again examined the Veteran and opined that his neuropathy was most likely due to a cold injury suffered in service.  

Given that this new evidence relates directly to the issue of whether the Veteran's bilateral neuropathy, diagnosed many years after service, was caused by, or is otherwise the result of a claimed cold injury in service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

Entitlement to a compensable disability evaluation for bilateral tinea pedis is denied.

The claim of entitlement to service connection for residuals of a cold injury to the bilateral feet is reopened.  To this extent, and to this extent only, the appeal is granted.



REMAND

As noted above, the Veteran contends that he currently suffers from residuals of a cold injury to the bilateral feet that he sustained in 1967 in service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Here, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion are necessary to determine whether the Veteran's current peripheral neuropathy of the bilateral feet was caused by, or is otherwise the result of a cold injury in service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the Veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, as the claims folder only contains the Veteran's VA treatment records through May 2011, an attempt should be made to obtain the most up-to-date records pertaining to treatment of his bilateral peripheral neuropathy of the feet.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should be sure not to remove tabs marking documents/evidence in the claims folder.

2.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's peripheral neuropathy of the feet (to include treatment records both from the podiatry and neurology departments) since May 2011 and associate with the claims folder.  Any negative response must also be associated with the claims folder.  

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine whether his previously-diagnosed peripheral neuropathy of the bilateral feet is the result of, or is otherwise related to some incident of service, to specifically include a cold injury during service in 1967, claimed by the Veteran as frozen feet.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of the symptoms and treatment related to the condition and note that, in addition to the medical evidence, the Veteran's lay history has been considered in his or her opinion.  The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's peripheral neuropathy of the bilateral feet, diagnosed approximately in 2005, is related to a cold injury sustained in 1967 during service, claimed by the Veteran as frozen feet.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, the record must indicate whether the notification was returned as undeliverable.

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


